Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Election/Restrictions
2.        Restriction to one of the following inventions is required under 35 U.S.C. 121:
            I.    Claims 1 -14 and 18-26 are drawn to [wireless traffic scheduling] in the uplink, i.e. from terminal to network, classified in H04W, subclass 72/1284
           II.    Claims 15-17 are drawn to, scheduling measurement reports [arrangements for measurement reports], classified in H04W, subclass 24/10
3.     The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct from each other if they are shown to be separately usable. In the instant case, invention I is concerned with the uplink data using the set of uplink resources; while invention II is concerned with the reduced format SRS identifying the successful result of the CCA procedure. See MPEP§ 806.05(d).
         The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
4.    Because these invention are distinct for the reason given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purpose as indicated is proper.
5.       Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

                                                      Conclusion
5.      If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905.
        Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2600.
        The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
6.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. Formore information about the PAIR system, see http://pair-direct.uspto.gov. Should


Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465